DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 23. The device of claim 21[[20]], wherein a thickness of the cured composition is in a range of about 10 nm to about 100 microns.

Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 12/29/2020, 2/4/2022, and 4/1/2022.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a photocurable composition comprising all limitations of the claims, specifically including but not limited to “quantum dot precursor materials, wherein the quantum dot precursor materials comprise metal atoms or metal ions corresponding to metal components present in the quantum dots; a chelating agent configured to chelate the quantum dot precursor materials; one or more monomers; and a photoinitiator that initiates polymerization of the one or more monomers in response to absorption of radiation in the second wavelength band” of Claim 1 and “the quantum dot precursor materials comprise metal atoms or metal ions corresponding to metal components present in the quantum dots, a chelating agent bound to the quantum dot precursor materials, wherein the chelating agent is configured to inhibit aggregation of the quantum dot precursor materials, a photopolymer, and components of a photoinitiator that initiated polymerization of the photopolymer” of Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US Patent Application Publication No. 2020/0239765) teaches a quantum dot layer comprising a polymer, but does not teach the presence of the quantum dots, quantum dot precursors, chelating agents, monomers, and photoinitiators all present at the same time in the finished product.
Moriyama et al. (US Patent Application Publication No. 2019/0315623) teaches a quantum dot layer comprising a polymer, but does not teach the presence of the quantum dots, quantum dot precursors, chelating agents, monomers, and photoinitiators all present at the same time in the finished product.
Wang et al. (US Patent Application Publication No. 2012/0168671) teaches a quantum dot layer comprising a polymer, but does not teach the presence of the quantum dots, quantum dot precursors, chelating agents, monomers, and photoinitiators all present at the same time in the finished product.
Zhu et al. (US Patent Application Publication No. 2018/0154024) teaches a quantum dot layer comprising a polymer, but does not teach the presence of the quantum dots, quantum dot precursors, chelating agents, monomers, and photoinitiators all present at the same time in the finished product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891